ON PETITION FOR REHEARING OR CLARIFICATION

PER CURIAM.
We reject appellant’s challenge of his mandatory minimum sentence as being improper, having earlier concluded that this issue does not meet the supreme court’s definition of an “illegal” sentence, addressable by a rule 3.800 motion, under Davis v. State, 661 So.2d 1193 (Fla.1995); see also Young v. State, 616 So.2d 1133 (Fla. 3d DCA 1993).
Accordingly, while we deny the petition for rehearing/clarification, we certify conflict with Reyes v. State, 676 So.2d 31 (Fla. 2d DCA 1996); Butchek v. State, 686 So.2d 21 (Fla. 2d DCA 1996); and Todd v. State, 659 So.2d 1350 (Fla. 5th DCA 1995).
GUNTHER, C.J., and GLICKSTEIN and WARNER, JJ., concur.